USCA4 Appeal: 22-1167      Doc: 10           Filed: 05/04/2022   Pg: 1 of 3




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-1167


        In re: STEPHEN NIVENS,

                            Petitioner.



                        On Petition for Writ of Mandamus. (8:16-cv-02648-TDC)


        Submitted: April 27, 2022                                             Decided: May 4, 2022


        Before WYNN, DIAZ, and THACKER, Circuit Judges.


        Petitions denied by unpublished per curiam opinion.


        Stephen Nivens, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1167      Doc: 10         Filed: 05/04/2022      Pg: 2 of 3




        PER CURIAM:

               Stephen Nivens, a Maryland inmate, petitions for a writ of mandamus seeking an

        order granting relief from his criminal judgment. We conclude that Nivens is not entitled

        to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

        Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). In addition, this court does not

        have jurisdiction to grant mandamus relief against state officials, Gurley v. Superior Ct. of

        Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

        review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

               The relief sought by Nivens is not available by way of mandamus. Accordingly, we

        deny the petitions for writ of mandamus. * We dispense with oral argument because the




               *
                 Nivens also enclosed a “petition for writ of habeas corpus,” which he purports to
        bring under a host of statutes, including 28 U.S.C. § 2244. Insofar as Nivens seeks prefiling
        authorization from this court to file a successive 28 U.S.C. § 2254 petition, we conclude
        that he fails to make the requisite showing. See 28 U.S.C. § 2244(b)(2).

                                                     2
USCA4 Appeal: 22-1167      Doc: 10         Filed: 05/04/2022     Pg: 3 of 3




        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              PETITIONS DENIED




                                                    3